Case: 4:17-cv-02391-SRC Doc. #: 237 Filed: 01/30/20 Page: 1 of 11 PageID #: 1611



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TACITA FAIR, individually and on              )
behalf of others similarly situated,          )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )       Case No. 4:17-CV-02391-SRC
                                              )
C.U. EMPLOYMENT, INC., et al.,                )
                                              )
        Defendants.                           )

      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTIONS TO
     COMPEL ARBITRATION AND DISMISS OR STAY ARBITRATION PLAINTIFFS’
                                 CLAIMS

        COMES NOW Plaintiff Tacita Fair (“Plaintiff” or “Fair”), by and through undersigned

counsel, and for her Response in Opposition to Defendants’ Motions to Compel Arbitration and

Dismiss or Stay Arbitration Plaintiffs’ Claims, states as follows:

                                        BACKGROUND

        On September 11, 2017, Plaintiff filed her Complaint asserting individual and collective

claims under the Fair Labor Standards Act (“FLSA”). (Doc. #1). On June 21, 2018, Defendant

Communications Unlimited Alabama, Inc. (“CUA”) moved to dismiss Fair’s Complaint or, in the

alternative, to stay the proceedings and compel arbitration. (Doc. #78). On July 11, 2018,

Defendants C.U. Employment, Inc. (“C.U. Employment”), Communications Unlimited

Contracting Services, Inc. (“CUCS”), and Martin Rocha (“Rocha”) filed a similar motion. (Doc.

#86).

        On September 6, 2018, the Court denied Defendants’ motions. (Doc. #112). The Court

found that Defendants waived their right to arbitrate because CUA knew of its right to arbitrate

and acted inconsistently with that right by fully briefing a motion to toll and a motion to compel.

                                                  1
Case: 4:17-cv-02391-SRC Doc. #: 237 Filed: 01/30/20 Page: 2 of 11 PageID #: 1612



(Doc. #112, p. 5). Additionally, the Court found Fair has been prejudiced because “the instant

litigation has involved her time and resources for almost a year and CUA’s actions have no doubt

influenced how she decides to pursue her claims.” (Id.).

         On October 4, 2019, this Court directed Defendants to “file a motion regarding the

applicability of arbitration agreements on the conditionally certified class no later than October 7,

2019.” (Doc. #182). The same day, Defendants notified the Court that “Defendants have decided

not to file a motion to prevent notice to those who signed arbitration agreements.” (Doc. #183).

Defendants further notified the Court that they “intend to file a motion (or motions) to dismiss the

claims of those who agreed to arbitrate their claims.” (Id.). Defendants did not seek an extension

of the Court’s October 7, 2019 deadline. Instead, Defendants indicated that because they would

be filing “motions to dismiss,” such motions, in Defendants’ opinion, would not be a motion

regarding the applicability of arbitration agreements. (Id.).

         On January 16, 2020, Defendants C.U. Employment, CUCS, and Rocha (collectively

“Defendants”) filed a Motion to Compel Arbitration and Dismiss or Stay Arbitration Claims for

plaintiffs Kevin Mallory (“Mallory”), Iaroslav Bashtanar (“Bashtanar”)1, Anthony Ellett (“Ellett”),

Chris Royster (“Royster”), Joshua Jarvis (“Jarvis”), Rasheeb Burns (“Burns”), and Abraham

Garcia (“Garcia”). (Doc. #231). On January 22, 2020, Defendants filed a supplemental motion

seeking to compel arbitration for plaintiff Eric Douglas (“Douglas”). (Doc. #235). Defendants

rely upon the same arguments in support of both Motions and this Response addresses both

Motions. For the reasons stated herein, this Court should deny Defendants’ Motions.




1
 After filing his Consent to Join Form, Bashtanar requested to be removed as a party plaintiff and Plaintiff has filed
a motion seeking his dismissal from this action without prejudice. (Doc. #236).

                                                          2
Case: 4:17-cv-02391-SRC Doc. #: 237 Filed: 01/30/20 Page: 3 of 11 PageID #: 1613



                                       LEGAL STANDARD

       In a challenge to an arbitration agreement, the District Court must initially decide whether

“the making of the agreement for arbitration or the failure to comply therewith” is at issue. 9 U.S.C.

§ 4; see also MedCam, Inc. v. MCNC, 414 F.3d 972, 974 (8th Cir. 2005). The Eighth Circuit “has

refined this inquiry to asking (1) whether the agreement for arbitration was validly made and (2)

whether the arbitration agreement applies to the dispute at hand, i.e.; whether the dispute falls

within the scope of the arbitration agreement.” MedCam, 414 F.3d at 974.

       There are two types of challenges to the validity of arbitration agreements: (1) specific

challenges to the validity of the agreement to arbitrate and (2) challenges to the contract as a whole.

Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 444 (2006). If a party challenges the

validity of the precise agreement to arbitrate, the court must consider the challenge before ordering

compliance with that agreement. Rent-a-Center, West, Inc. v. Jackson, 561 U.S. 63, 71 (2010); see

also Buckeye, 546 U.S. at 445-46.

       “State law must be applied to determine if a binding agreement exists.” Cody v. Chase

Professionals, 2018 WL 2219090, at *1 (W.D. Mo. May 15, 2018) (citing Arthur Andersen LLP

v. Carlisle, 556 U.S. 624, 629-31 (2009)). Under Missouri law, “arbitration agreements are tested

through a lens of ordinary state-law principles that govern contracts….” Robinson v. Title Lenders,

Inc., 364 S.W.3d 505, 515 (Mo. banc 2012). “[C]onsideration is given to whether the arbitration

agreement is improper in light of generally applicable contract defenses….” Id.




                                                  3
Case: 4:17-cv-02391-SRC Doc. #: 237 Filed: 01/30/20 Page: 4 of 11 PageID #: 1614



                                           DISCUSSION

I.     Defendants Have Waived Arbitration By Waiting Until January 2020 To Request
       Arbitration, Thereby Acting Inconsistently With Any Purported Arbitration Right
       And Prejudicing Plaintiffs.

       Defendants have waived their right to arbitration. “[D]espite the strong policy in favor of

arbitration, a party may, by its conduct, waive its right to arbitration.” Garcia v. Wachovia Corp.,

699 F.3d 1273, 1277 (11th Cir. 2012) (quoting S&H Contractors, Inc. v. A.J. Taft Coal Co., 906

F.2d 1507, 1514 (11th Cir. 1990)). A party waives its right to arbitrate if it (1) has acted

inconsistently with the arbitration right and (2) in so doing, the party has in some way prejudiced

the other party. Garcia, 699 F.3d at 1277 (citation omitted). “To determine whether the other party

has been prejudiced, courts ‘consider the length of delay in demanding arbitration and the expense

incurred by that party from participating in the litigation process.’” Id.

       As a threshold matter, Defendants waived their right to file motions to compel arbitration

by violating this Court’s Order scheduling order. (Doc. #182). Defendants’ instant motions

concern the applicability of arbitration agreements on the conditionally certified class. Whether

they are called “motions to dismiss” is irrelevant as it is the content, not the title, of the motion

that controls. Moreover, Defendants ultimately elected to call their motions “Motion to Compel

Arbitration and Dismiss or Stay Arbitration Plaintiffs’ Claims.” (Doc. #231, 235). This Court

should deny Defendants’ motions for being filed out of time in violation of this Court’s scheduling

order. (Doc. #182).

       Defendants also acted inconsistently with their purported arbitration right. Each plaintiff

signed the arbitration agreement on or before December 18, 2018. (Doc. #232-8 to 232-14, 235-

2). On September 11, 2017, Fair filed her Complaint. (Doc. #1). In March 2019, Defendants

provided names and mailing addresses for potential plaintiffs in response to this Court’s Order.



                                                  4
Case: 4:17-cv-02391-SRC Doc. #: 237 Filed: 01/30/20 Page: 5 of 11 PageID #: 1615



(Doc. #150). Each plaintiff named in these Motions was included in the information Defendants

produced. Defendants were aware that these Technicians were potential plaintiffs and that they

had signed arbitration agreements.

       Despite this, Defendants failed to request arbitration until January 2020. During this time,

Defendants “substantially invoked the litigation machinery prior to demanding arbitration.”

Garcia, 699 F.3d at 1277 (citation omitted). Defendants twice opposed Plaintiff’s Motion to

Conditionally Certify FLSA Collective Action (Doc. #163, 176) and the parties litigated Plaintiff’s

Second Motion to Toll FLSA Statute of Limitations. (Doc. #157, 162, 164). Defendants moved

to amend the scheduling order to allow them to file a motion requesting leave to add third-party

defendants (Doc. #184) and opposed Plaintiff’s motion for leave to file additional consent to join

forms out of time, including Garcia and Douglas. (Doc. #223). The parties appeared before the

Court multiple times to argue substantive motions and discuss scheduling matters. (Doc. #68, 181,

222, 227).

       After learning these Technicians were potential plaintiffs, Defendants served two

interrogatories and three requests for production on Fair and each of the 301 plaintiffs who joined

this action. Defendants’ discovery requests called for years of time and pay records and inquired

into each week of each plaintiff’s employment. Defendant’s characterization of this discovery as

insubstantial is misplaced. (Doc. #232, p. 5). Plaintiff had to contact each plaintiff, attempt to

obtain interrogatory answers and documents, and produce the information received.

       Defendants waited more than ten months after learning these Technicians were potential

plaintiffs—and more than three years after Fair filed her Complaint—to request arbitration.

During this time, the parties engaged in substantial litigation, showing Defendants have acted

inconsistently with any purported right to arbitration. S&H Contractors, 906 F.2d at 1514. As this



                                                5
Case: 4:17-cv-02391-SRC Doc. #: 237 Filed: 01/30/20 Page: 6 of 11 PageID #: 1616



Court noted in denying Defendants’ first arbitration motion, fully briefing a motion to toll and a

motion to compel is sufficient to find that Defendants’ acted inconsistently with their right to

arbitration. (Doc. #112, p. 5). Here, the parties engaged in more substantial litigation, including

four motions, multiple conferences, and written discovery directed to 302 plaintiffs. Defendants

waived their right to arbitration by acting inconsistently with that right. Garcia, 699 F.3d at 1277;

Doc. #112.

       Plaintiff and the opt-in plaintiffs would suffer undue prejudice if arbitration is compelled

at this late stage. Defendants’ delay is sufficient to constitute waiver. See Doc. #112, p. 5 (delay

of “almost a year” constitutes prejudice); see also Menorah Ins. Co., Ltd. v. INX Reinsurance

Corp., 72 F.3d 218, 222 (1st Cir. 1995) (delay of more than fifteen months was sufficient); Jones

Motor Co., Inc. v. Chauffeurs, Teamsters and Helpers Local Union No. 633 of New Hampshire,

671 F.2d 38, 42 (1st Cir. 1982) (delay of more than one year was sufficient). During this time,

Plaintiffs have expended significant time, cost, and effort in conducting this litigation. Corporate

representative depositions for C.U. Employment and CUCS are scheduled for February 5, 2020 in

Birmingham, Alabama. Defendants are aware that Plaintiff subpoenaed records from CSG

International, Inc. and is working to schedule depositions of Charter Communications, Inc. and

Comcast Corporation’s corporate representatives. (Doc. #233).

       Compelling arbitration at this stage of the litigation would substantially prejudice Plaintiff

and the Opt-in Plaintiffs by having their claims interrupted, split into multiple proceedings, and

further delayed. This would also force plaintiffs to incur additional costs and would not promote

judicial economy. As the Court noted when denying Defendants’ first arbitration motions,

litigating for almost a year, including a motion to toll and a motion to compel, is sufficient to

prejudice plaintiffs. (Doc. #112, p. 5). Defendants have substantially prejudiced Plaintiffs such



                                                 6
Case: 4:17-cv-02391-SRC Doc. #: 237 Filed: 01/30/20 Page: 7 of 11 PageID #: 1617



that Defendants have waived their right to arbitration. This Court should deny Defendants’

Motions.

II.     The Delegation Provisions Of The Arbitration Agreements Are Invalid.

        Defendants argue the delegation provision found in the “Claims Covered by the

Agreement” section of the “Mutual Agreement to Arbitrate Claims”2 requires arbitration of

plaintiffs’ claims. (Doc. #232, pp. 2-4). Before compelling arbitration, this Court must determine

whether the delegation provision is valid. Rent-a-Center, 561 U.S. at 71.

        “The elements required to form a valid contract in Missouri are ‘offer, acceptance, and

bargained for consideration.’” Baier v. Darden Restaurants, 420 S.W.3d 733, 737 (Mo. Ct. App.

2016) (citations omitted). “As the party asserting the existence of a valid and enforceable contract

to arbitrate, Defendant [bears] the burden of proving that proposition.” Id. “Bargained for

consideration” is an essential element of any contract. Baker v. Bristol Care, Inc., 450 S.W.3d 770,

774 (Mo. banc 2014). Consideration consists either of a promise (to do or refrain from doing

something) or the transfer or giving up of something of value to the other party.” Id. (citation

omitted).

        Exhibits AA-HH identify two types of consideration plaintiffs purportedly received in

exchange for agreeing to arbitration: (1) the promise by the parties to the Agreements to arbitrate

differences, rather than litigate them before courts, and (2) plaintiffs being allowed to continue to

provide services for Defendants. (See, e.g., Doc. #235-2, p. 8). Neither qualifies as adequate or

sufficient consideration.

        Defendants’ promise to arbitrate differences fails as consideration because it is illusory.

Id. “A promise is illusory when one party retains the unilateral right to amend the agreement and


2
  Each plaintiff’s “Mutual Agreement to Arbitrate Claims” is attached to CU Defendants’ Motions as Exhibits AA
through HH. (Doc. #232-8 to 232-14, 235-2).

                                                       7
Case: 4:17-cv-02391-SRC Doc. #: 237 Filed: 01/30/20 Page: 8 of 11 PageID #: 1618



avoid its obligations.” Id. (citation omitted). Here, C.U. Employment’s President may modify or

terminate the agreement with 30 days written notice to the relevant plaintiff. (Doc. #232-14, p. 9).

However, it also states “[t]he agreement in effect at the time a claim is received by each party shall

govern the process by which the claim is determined.” (Id.). This provision allows Defendants to

modify the arbitration agreement unilaterally and retroactively. For example, if an employee is

injured, her worker’s compensation claim is not arbitrable under the existing agreement. (Doc.

#232-14, p. 4). However, if Defendants immediately modified the agreement to include Workers’

Compensation claims and notified the employee, the workers’ compensation claim would be

arbitrable if filed 31 days after the injury. Defendants’ ability to unilaterally and retroactively

modify Exhibits AA-HH renders their promise to arbitrate illusory, and such promises fail as

consideration. Baker, 450 S.W.3d at 775.

       Similarly, Defendants seek to compel arbitration under agreements that were not in effect

at the time Plaintiff filed her Complaint and conditional certification motion. With respect to the

plaintiffs at issue here, Defendants had them sign arbitration agreements at a time when Defendants

knew these Technicians had potential claims in this lawsuit. Each plaintiff signed his respective

agreement after Fair filed her Complaint and motion for conditional certification. See Ex. AA-HH.

Moreover, Mallory, Jarvis, Burns, Garcia, and Douglas signed their agreements after Defendants

admittedly knew Mallory was a potential plaintiff because his name was on the list Defendants

produced to Plaintiff. (Doc. #232-8, 232-12, 232-13, 232-14, 235-2). The agreements do not

disclose the existence of this lawsuit or plaintiffs’ potential claims. Instead, Defendants had these

Technicians sign arbitration agreements knowing they were potential plaintiffs and the promise to

arbitrate differences fails as consideration.




                                                  8
Case: 4:17-cv-02391-SRC Doc. #: 237 Filed: 01/30/20 Page: 9 of 11 PageID #: 1619



       “[C]ontinued at-will employment is not valid consideration to support an agreement

requiring the employee to arbitrate his or her claims against the employer.” Baker, 450 S.W.3d at

775 (citing Whitworth v. McBride & Son Homes, Inc., 344 S.W.3d 730, 741 (Mo. Ct. App. 2011);

Frye v. Speedway Chevrolet Cadillac, 321 S.W.3d 429, 438-439 (Mo. Ct. App. 2010); Morrow v.

Hallmark Cards, Inc., 273 S.W.3d 15, 26 (Mo. Ct. App. 2008). “An offer of continued at-will

employment is not valid consideration because the employer makes no legally enforceable promise

to do or refrain from doing anything it is not already entitled to do.” Baker, 450 S.W.3d at 775.

“The employer can still terminate the employee immediately for any reason.” Id. Here, plaintiffs

did not work for Defendants pursuant to a contract and could be terminated at any time. See, e.g.,

Doc. #232-14, p. 10.      Allowing Technicians to continue to work for Defendants fails as

consideration and the delegation provision of the arbitration agreements is invalid.

III.   This Court Should Not Enforce The Cost-Sharing Provision Of The Arbitration
       Agreements.

       If this Court grants Defendants’ motions, Defendants should be ordered to pay the full

amount of each arbitrator’s fees and costs, including filing fees, regardless of which party

ultimately prevails. While the agreements say the arbitrator’s fees shall be “shared equally by the

parties,” this is inconsistent with federal law. See, e.g., Morrison v. Circuit City Stores, Inc., 317

F.3d 646, 663 (6th Cir. 2003); Nesbitt v. FCNH, Inc., 811 F.3d 371 (10th Cir. 2016). Requiring

individual plaintiffs to pay half of the arbitrator’s costs and fees will deter them from pursuing

arbitration. These plaintiffs are blue collar workers who installed cable for a living and they do

not have the financial resources to fund arbitration proceedings.          Defendants are multiple

corporations with the ability to jointly pay the costs and fees involved with the arbitration

proceedings that they are seeking to compel these plaintiffs to attend. This Court should refuse to

enforce the cost-splitting provision and direct Defendants to cover such costs and fees.

                                                  9
Case: 4:17-cv-02391-SRC Doc. #: 237 Filed: 01/30/20 Page: 10 of 11 PageID #: 1620




IV.    Dismissal Of Plaintiffs’ Entire Complaint Is An Improper Remedy.

       Defendants argue this Court should dismiss Plaintiffs’ claims with prejudice. (Doc. #231

and 235, ¶ 6). Assuming arguendo a valid arbitration agreement exists, dismissal is not the

appropriate remedy. “When arbitration is compelled, ‘[t]he FAA generally requires a federal

district court to stay an action pending arbitration, rather than to dismiss it.’” Doty v. Dolgencorp,

Inc., No. 4:16-cv-1932 RWS, 2016 WL 1732768, at *2 (E.D. Mo. May 2, 2016) (citing Green v.

SuperShuttle Intern., Inc., 653 F.3d 766, 769 (8th Cir. 2011) (citing 9 U.S.C. § 3)). This Court

should deny Defendants’ requests to dismiss plaintiffs’ claims.

                                          CONCLUSION

       For the reasons stated herein, Plaintiff requests this Court deny Defendants’ Motion to

Compel Arbitration and Dismiss or Stay Arbitration Plaintiffs’ Claims (Doc. #231) and

Supplemental Motion to Compel Arbitration and Dismiss or Stay Eric Douglas’ Claims (Doc.

#235), and for such other relief as this Court deems just and proper.



                                                      Respectfully Submitted,



                                               By:           /s/ Kevin J. Dolley
                                                      Kevin J. Dolley, (E.D. Mo. #54132MO)
                                                      Michael G. Mueth (E.D. Mo. #58995MO)
                                                      LAW OFFICES OF KEVIN J. DOLLEY, LLC
                                                      2726 S. Brentwood Blvd.
                                                      St. Louis, MO 63144
                                                      (314) 645-4100 (office)
                                                      (314) 736-6216 (fax)
                                                      kevin@dolleylaw.com
                                                      michael.mueth@dolleylaw.com

                                                      Attorneys for Plaintiff Tacita Fair

                                                 10
Case: 4:17-cv-02391-SRC Doc. #: 237 Filed: 01/30/20 Page: 11 of 11 PageID #: 1621



                                                   and those similarly situated

                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing was served via the Court’s electronic filing
system on January 30, 2020 upon the counsel of record for Defendants.


                                                           /s/ Kevin J. Dolley




                                              11
